Exhibit APOLLO INVESTMENT CORPORATION CLOSES PUBLIC OFFERING OF COMMON STOCK INCLUDING OVER-ALLOTMENT OPTION NEW YORK—December 15, 2009—Apollo Investment Corporation (the “Company”) (NASDAQ-GS: AINV) announces the closing of its public offering of common stock.In connection with the closing, the underwriters exercised their over-allotment option and purchased an additional 1.5 million shares of the Company's common stock at $9.82 per share. With the exercise of the over-allotment option, a total of 11.5 million shares of common stock were sold in the offering. The Company raised approximately $107.8 million in net proceeds after deducting underwriting discounts and commissions. The Company expects to use the net proceeds of this offering to fund new investments, repay outstanding indebtedness and for general corporate purposes. BofA Merrill Lynch, Citi, J.P. Morgan and UBS Investment Bank were joint bookrunning managers for the offering.BMO Capital Markets, Keefe, Bruyette & Woods, RBC Capital Markets and SunTrust Robinson Humphrey were senior co-managers and Fortis Securities LLC, Natixis Bleichroeder LLC and Stifel Nicolaus were co-managers.Investors are advised to carefully consider the investment objectives, risks and charges and expenses of Apollo Investment Corporation before investing.The prospectus contains this and other information about Apollo Investment Corporation and should be read carefully before investing. This press release does not constitute an offer to sell or the solicitation of an offer to buy nor will there be any sale of the shares referred to in this press release in any state or jurisdiction in which such offer, solicitation or sale would be unlawful prior to the registration or qualification under the securities laws of such state or jurisdiction.A registration statement relating to these securities was filed and has been declared effective by the Securities and Exchange Commission. A copy of the prospectus for the offering may be obtained from: BofA Merrill Lynch, 4 World Financial Center, New York, NY 10080, Attention: Preliminary Prospectus Department or email Prospectus.Requests@ml.com; Citi, Brooklyn Army
